198 F.2d 919
ROBERTS,v.BANK OF AMERICA NAT. TRUST & SAVINGS ASS'N et al.
No. 13495.
United States Court of Appeals Ninth Circuit.
Aug. 25, 1952.

McNeil, Markley & Sapiro, San Francisco, Cal., for appellant.
Samuel B. Stewart, Jr., G. D. Schilling and Robert T. Shinkle, San Francisco, Cal., for appellees.
Appeal from an order entered in bankruptcy proceeding, which was taken long after expiration of the 40-day period prescribed by statute, should be dismissed.  Bankr. Act, Sec. 25, 11 U.S.C.A. 48.
Before MATHEWS, BONE and ORR, Circuit Judges.
PER CURIAM.


1
This appeal is from an order entered in a bankruptcy proceeding on October 11, 1951.  The appeal was taken on January 11, 1952- long after the expiration of the 40-day period specified in Sec. 25 of the Bankruptcy Act, 11 U.S.C.A. § 48- and is therefore dismissed.